Citation Nr: 1620515	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-34 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a compensable initial rating for a scar, status post right inguinal hernia repair.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.      

This issue was previously remanded by the Board, in October 2015, for further development.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the Board's directives on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a back condition was also remanded in October 2015.  In a December 2015 rating decision, the RO granted service connection for spinal stenosis, claimed as a back condition, and granted a 20 percent rating effective April 26, 2012.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In December 2015, the RO also denied the Veteran's claim for service connection for a right arm condition because the evidence submitted was not new and material.  To date, the Veteran has not expressed disagreement with the RO's decision.  Accordingly, this issue is not before the Board for appellate consideration.  

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A copy of the transcript of this hearing has been associated with the claims file.   


FINDING OF FACT

The evidence demonstrates that the service-connected scar, status post right inguinal hernia repair, is tender to palpation, but does not demonstrate that it is at least as likely as not that the Veteran's scar is deep, nonlinear, unstable, or of an area of at least 6 square inches (39 sq. cm.).


CONCLUSION OF LAW

The criteria for a 10 percent initial disability rating for a scar, status post right inguinal hernia repair, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.118, Diagnostic Codes 7800-7805 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The matter currently on appeal arises from the Veteran's disagreement with the initial disability rating assigned for his service-connected scar, status post right inguinal hernia repair.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal and a statement of the case (SOC), which set forth the relevant law applicable to assignment of an effective date for service connection, the diagnostic codes for rating the disability at issue, and a description of the rating formulas for all possible schedular ratings under these diagnostic codes. 

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's available service treatment records, as well as post-service VA medical center (VAMC) records and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were provided in March 2012, April 2012, and November 2015, to ascertain the current severity of the Veteran's right clavicle disability.  38 C.F.R. § 3.159(c)(4).  The examiners conducted physical examinations, recorded clinical findings, and fully addressed the rating criteria that are relevant to rating the disability in this case.  As the VA examinations included sufficient detail regarding the current severity of the Veteran's scar, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In addition, there is no evidence of any material change in the severity of the Veteran's service-connected scar since his last examination in November 2015.  See 38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case, and the Board finds that VA has met its duty to assist with respect to obtaining a VA examination or opinion as to the increased rating issue on appeal.  38 C.F.R. § 3.159(c)(4).  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

Other Due Process Considerations

The Veteran was afforded a hearing before the undersigned VLJ in July 2015.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his scar, status post right inguinal hernia repair.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The Veteran was assisted at the hearing by his representative.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence, noting that the Veteran was submitting additional written evidence at the hearing.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The Veteran stated that he felt he had the opportunity to fully present his case.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted in the Introduction, this case was remanded by the Board in October 2015.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the October 2015 Board remand directed the RO to schedule the Veteran for a VA examination in connection with his claim for compensable initial scar rating.  Pursuant to the remand, the Veteran was afforded a VA scar examination in November 2015.  As noted above, the examination, considered in combination with the other evidence of record, is adequate for decision making purposes.  Accordingly, the Board finds that VA at least substantially complied with the October 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.      

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Analysis

The April 2012 rating decision granted service connection, and assigned  a non-compensable evaluation, for the service-connected scar, status post right inguinal hernia repair, effective from December 14, 2011.  Scar disabilities are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  

The Veteran's scar was assigned a non-compensable evaluation under Diagnostic Code 7805, which addresses other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118.  Diagnostic Code 7805 provides that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 to 7804 should be evaluated under an appropriate diagnostic code.  

In a March 2012 hernia examination, the examiner noted that medical records from January 1989 indicated that the Veteran had two healing incisions, from hernia surgery in 1985, near the scrotum on his right side.  Since then, he had complained of feeling like there was a pencil in his leg.  He also described having some discomfort in the right lower pelvic region intermittently.  On examination, the Veteran's inguinal hernia scar was thin and tender with palpation.  However, the examiner found that the scar was neither painful nor unstable and had a total area of not more than 39 square centimeters.  The examiner considered the Veteran's report that he experienced some discomfort on the right side following certain activities, particularly walking or any type of repetitive movement of the legs, but that it would resolve within a few minutes of discontinuing the activity.  On this basis, the examiner concluded that the Veteran has some residual discomfort with increased activity.  

The Veteran was afforded a VA scars examination in April 2012.  The examiner noted one scar on the anterior trunk of the Veteran's right inguinal region, which was related to his hernia surgery in 1985.  On examination, the scar was not painful, unstable, or due to burns.  It was found to be linear, 6 centimeters in length, and nontender.  The examiner considered the Veteran's report that he experienced a "rubber band"-like feeling in his right inguinal region on prolonged walking, exercising, or going up and down a ladder repeatedly.  The feeling resolved, however, after about fifteen minutes of rest.  The Veteran also stated that it sometimes felt like there was a pencil poking under his skin in the inguinal region.  However, the examiner concluded that the scar does not cause limitation of function or impact the Veteran's ability to work.  In addition, there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scar.  

At the VA hearing in July 2015, the Veteran testified that his scar felt like "a screen inside me" and like "there's a hard pencil inside there."  The scar irritated him with vigorous walking or when he tries to lift something; he also sometimes felt a bulging in the area of the scar, such as when he was doing a sit-up.  It was sometimes painful; the Veteran said the pain ranged from one to five.  He also reported sometimes feeling a pain down his leg or a little pull.  The Veteran said that because the scar bothered him with certain activities, he was afraid to do a lot of things.  However, upon stopping activity for a few minutes, the pain would cease.  The Veteran testified that the scar is healed, but that it sometimes becomes irritated by his clothing.  

Another VA scars examination was provided in November 2015.  At that time, the Veteran reported that when his right inguinal hemiorrhaphy was performed, a wire mesh was placed in his abdominal wall.  He stated that he could palpate the mesh and it felt like it was moving.  The Veteran also said that he was afraid to do any lifting because of these symptoms.  On examination, the examiner could not identify any foreign bodies, masses, or recurrent hernia at the site of the scar, despite deep palpation of the area.  The examiner also stated that that he could not find any objective basis for the Veteran's concern in this regard.  In addition, the scar was not painful, unstable, or due to burns.  The scar, located on the Veteran's anterior trunk, just above and parallel to the right inguinal line, was measured as 2.5 centimeters long by 2 millimeters wide.  It was described as a well healed, nontender, and faded old surgical scar.  The examiner concluded that the scar does not result in limitation of function, nor impact the Veteran's ability to work.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scar.     

Diagnostic Code 7800 pertains to scars located on the head, face, or neck.  Here, the Veteran's scar is located on his anterior trunk in the right inguinal region.  Thus, Diagnostic Code 7800 is not for application.  

Under Diagnostic Code 7801, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating.  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  This diagnostic code is not for application as the Veteran's scar is neither deep nor nonlinear.  In addition, it is not at least 39 square centimeters in size.  

Diagnostic Code 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  A 10 percent rating is warranted for such a scar or scars that have an area of 144 square inches (929 sq. cm.) or greater.  Similarly, this Diagnostic Code is not for application as the Veteran's scar is not nonlinear nor is it at least 929 square centimeters in size.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.

The evidence of record does not indicate that the Veteran's scar is unstable.  However, the Veteran has reported experiencing some pain and irritation in the area of the scar, particularly on palpation and during physical activity.  The Veteran is competent to report symptoms, as doing so only requires personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the Board finds the Veteran credible as to his report of experiencing pain.  The Veteran testified that he "sometimes" has pain.  This testimony is consistent with the symptomatology he reported at his VA examination.  The symptoms reported on examination included discomfort and irritation.  As the Veteran's sworn statement is consistent with the medical evidence of record, it is considered credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, and consistency with other evidence of record). 

The Board recognizes that none of the examiners specifically found the scar to be painful on examination.  However, although the scar was tender in March 2012, no pain was noted.  The scar was characterized as nontender in April 2012 and November 2015.  In this regard, the Board finds the VA examinations are inconsistent as to the presence of pain, and are therefore less probative in this regard than the Veteran's competent and credible complaint of tenderness on palpation.  Nevertheless, the November 2015 examiner described the scar as well healed and further stated that upon examination and review of the Veteran's claims file, there was no evidence that the Veteran had any foreign bodies, masses, or recurrent hernia at the site of the scar.  Moreover, all three examiners concluded that the scar does not limit the Veteran's functionality or ability to work.  

The Board therefore finds that the criteria for a 10 percent initial rating for the Veteran's service-connected scar, status post right inguinal hernia repair, have been met throughout the rating period on appeal.  As the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent, the benefit-of-the-doubt doctrine is not applicable, and an initial rating in excess of 10 percent must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extra-Schedular Consideration

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).    

The threshold factor for extraschedular consideration is a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[T]he rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is, therefore, adequate; and no referral is required.  Id.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's scar, status post right inguinal hernia repair, is currently evaluated by rating criteria that contemplate his described symptomatology, as set forth above.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  In this case, there is no evidence that the Veteran has experienced symptoms associated with this disability that is not contemplated by the currently assigned schedular rating.  

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's scar, status post right inguinal hernia repair.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, though the Board observes that the record contains no evidence of such "related factors."  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not asserted, and the record does not otherwise reflect, that he has difficulty at work as a result of his scar or that the scar renders him unable to secure or follow substantially gainful employment.  Thus, the Board concludes that a claim for a TDIU has not been raised.  


ORDER

Entitlement to a 10 percent initial rating for a scar, status post right inguinal hernia repair, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


